Citation Nr: 0127735	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  01-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
rendered by Anderson Area Medical Center and associated 
providers on August 17, 2000, August 18, 2000, August 22, 
2000, September 8, 2000, September 11, 2000, 
September 22, 2000, and December 11, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
February 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2000, December 2000, and September 
2001 determinations that denied the veteran's claims of 
entitlement to payment or reimbursement of medical expenses 
rendered by Anderson Area Medical Center and associated 
providers on various specific dates between August 17, 2000, 
and December 11, 2000.


REMAND

The veteran claims that he is entitled to reimbursement of 
the medical expenses incurred at Anderson Area Medical Center 
and associated providers on various specific dates between 
August 17, 2000, and December 11, 2000.  The basis for his 
claim is that, when he tried to make an appointment with VA 
to have necessary testing performed, VA told him that he 
would have to wait months for an appointment.  Therefore, 
because he believed that getting the testing completed was an 
emergency, he had it performed at a private facility.  The 
veteran also claims that a VA Medical Center employee told 
him that, if he obtained the private treatment, he should 
bring the bills with him to his next appointment and the VA 
Medical Center would see if they would pay them.  The 
veteran's representative also requests that veteran be 
afforded the benefit of the doubt.

After a preliminary review of the record on appeal, the Board 
finds that a remand is required for additional evidentiary 
and procedural development.  Specifically, as to the 
additional evidentiary development, the Board notes that a 
review of the record on appeal shows that, while the VA 
Medical Center on a number of occasions attempted to obtain a 
copy of the veteran's separate RO claims file, those attempts 
were not successful.  Moreover, the appellate record 
forwarded to the Board is limited to records that were on 
file with the VA Medical Center.  However, without all 
relevant documents-to include the entire RO claims file-it 
is impossible for the Board to determine if the veteran met 
at least one of the criteria critical to his claim (i.e., 
whether the treatment was received for a service-connected 
disability or nonservice-connected disabilities associated 
with a service connected disability, whether the veteran had 
a total disability permanent in nature resulting from a 
service-connected disability, or whether the veteran was 
participating in a rehabilitation program under 38 U.S.C. ch. 
31.).  See 38 C.F.R. § 17.120 (2001).

Likewise, the Board notes that, while the veteran is seeking 
reimbursement of medical expenses incurred at Anderson Area 
Medical Center and associated providers on various specific 
dates between August 17, 2000, and December 11, 2000, it does 
not appear that records pertinent to the dates in question 
have been obtained and associated with the record.

As the contents of the claims file as well as the private 
treatment records could, potentially, bear upon the question 
of the veteran's entitlement to payment or reimbursement of 
medical expenses incurred at Anderson Area Medical Center and 
associated providers on various specific dates between 
August 17, 2000, and December 11, 2000, a remand is required.  
See 38 C.F.R. § 19.9 (2001).  The Board would also emphasize 
to the VA Medical Center that, as regards requests for 
records held by the RO and any other Federal entity, VA must 
continue to attempt to obtain such records unless it is 
documented that the records don't exist, or that further 
efforts would be futile.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).

The Board also notes that, in the December 2001 brief to the 
Board, the veteran's representative argues that the veteran 
may have requested a personal hearing that has not yet been 
conducted.  Specifically, while neither the veteran's VA Form 
9 (Appeal to the Board of Veterans' Appeals) nor any other 
evidence in the file forwarded to the Board documents a 
personal hearing request, the October 2001 VA Form 1-8 
(certifying the appeal) indicates that the veteran requested 
a hearing before a traveling member of the Board on his VA 
Form 9.  Clearly, such entry may have been made in error.  
However, to give the veteran every consideration, 
clarification as whether the veteran desires a travel Board 
hearing, and, if so, the scheduling of such hearing, is 
warranted.  See 38 C.F.R. § 20.703 (2001).

Also as indicated in the December 2001 written brief, it does 
not appear, based upon the records forwarded to the Board, 
that the veteran's local representative was ever provided an 
opportunity to review the record on appeal and file written 
argument on the veteran's behalf.  Therefore, a remand is 
also required to afford the veteran's local representative 
that opportunity.  See 38 C.F.R. § 20.600; VA Adjudication 
Procedure Manual, M21-1, Part IV, Chapter 8, Subchapter VIII, 
par. 8.29-8.32 (March 24, 2000)). 

The above-requested actions are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000, which, 
among other things, redefined the obligations of VA with 
respect to the duties to assist and notify a claimant.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(codified, as amended, at 38 U.S.C. § 5102, et seq.).  The 
Board emphasizes, however, that the fact that its has 
identified specific actions to be accomplished does not 
relieve the RO or the VA Medical Center of the responsibility 
to ensure that the Veterans Claims Assistance Act of 2000 has 
fully been complied with.  Hence, in addition to the actions 
requested above, those entities should also undertake any 
other development and/or notification action deemed warranted 
by the Veterans Claims Assistance Act of 2000 before 
adjudicating the claim on appeal.  Adjudication of the claim 
should include specific discussion of the provisions of 
38 C.F.R. § 17.120 (2001) (payment or reimbursement of 
unauthorized medical expenses) as well as 38 C.F.R. § 17.54 
(prior authorization).  

Consequently, the matter on appeal is hereby REMANDED for the 
following actions:

1.  All necessary action to obtain all 
outstanding pertinent medical records 
from Anderson Area Medical Center and 
associated providers on various dates 
between August 17, 2000, and December 11, 
2000-specifically, August 17, 2000, 
August 18, 2000, August 22, 2000, 
September 8, 2000, September 11, 2000, 
September 22, 2000, and December 11, 
2000-should be undertaken.  Any existing 
claims file at the RO must also be 
associated with the folder of records 
previously forwarded to the Board.  If 
any of the requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
appellate record, and the veteran and his 
representative so notified, consistent 
with the provisions of 38 U.S.C.A. 
§ 5103A.  The veteran and his 
representative also are free to submit 
any medical and/or other records in the 
veteran's possession. 

2.  The RO should clarify with the 
veteran whether he desires a hearing 
before a Member of the Board at the RO, 
and, if so, should schedule such a 
hearing at the earliest available 
opportunity.  If the veteran does not 
desire a Board hearing, the veteran 
should clearly indicate such (preferably, 
in a signed writing).  

3.  After completion of all of the above, 
the entire record on appeal should be 
forwarded to an appropriate VA physician 
and that physician should provide an 
opinion as to whether any of the 
treatment obtained from Anderson Area 
Medical Center and associated providers 
on August 17, 2000, August 18, 2000, 
August 22, 2000, September 8, 2000, 
September 11, 2000, September 22, 2000, 
and December 11, 2000, was due to a 
medical emergency or whether an attempt 
to use a VA or other Federal facilities 
on any of the above dates would not have 
been reasonable, sound, wise, or 
practicable.

4.  Thereafter, all records on appeal 
should be forwarded to the veteran's 
local representative to allow that 
representative an opportunity to review 
the record and file written argument on 
the veteran's behalf.

5.  To help avoid future remand, all 
requested development must be completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  In addition to the requested actions, 
all applicable notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
must be accomplished, consistent with the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations 
(promulgated at 38 C.F.R. §§ 3.102 and 
3.159).

7.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority, including 
38 C.F.R. §§ 17.54 and 17.120 (2001).  
Adequate reasons and bases for the 
determinations must be provided, and all 
matters and concerns raised in this 
REMAND addressed.

8.  Unless the claim is granted to the 
veteran's satisfaction, he and his 
representative must be furnished an 
appropriate supplemental statement of the 
case (including discussion of 38 C.F.R. 
§§ 17.54 and 17.120 (2001)), and afforded 
the opportunity to provide written or 
other argument in response thereto before 
the claim's file is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the VA 
Medical Center.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


